Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered April 11, 1985, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the imposed sentence of 4 *766to 8 years’ imprisonment was harsh and excessive is without merit. The defendant is a second felony offender with an extensive criminal background. In light of his criminal history and the violent nature of his crime, there is no basis for reduction of the sentence. Mangano, J. P., Kunzeman, Rubin, Hooper and Harwood, JJ., concur.